Citation Nr: 1713058	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.  He died in June 2009, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

In September 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At the hearing, the appellant submitted a copy of a corrected cause of death certification with a waiver of the RO's consideration of the evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the appellant's claims.  The Veteran's death certificate and amended death certificate list the immediate cause of death as aspiration pneumonia and sepsis due to end stage renal disease due to type II diabetes mellitus with nephropathy.  Acute peritonitis was listed as another significant condition contributing to the Veteran's death, but not resulting in the underlying cause of death.  The Veteran's death certificate also indicates that he died while receiving inpatient treatment at a private hospital in Belleville, Illinois.  

During his lifetime, the Veteran was not service-connected for any disabilities.  A review of the claims file shows that the Veteran filed a claim for service connection for type II diabetes mellitus in July 2001.  That claim was denied by the RO in Chicago, Illinois, in March 2002.  The Veteran did not appeal that rating decision.  

The appellant has contended that her husband died from diabetes mellitus that led to renal failure and was the result of his military service.  She has contended that the Veteran had in-service symptoms that were early manifestations of his diabetes mellitus.  Specifically, the appellant reported that the Veteran was treated for lightheadedness during service by military treatment providers and that he was diagnosed with diabetes mellitus by a private physician.

Throughout the appeal and during the September 2016 Board hearing, the appellant has indicated that the Veteran's private treating physician, Dr. D.P. (initials used to protect privacy), has treatment records that would support her contentions.  In March 2014, the RO was contacted by the physician's office, and the RO was notified that the records would not be released unless a fee was received to retrieve the records from a storage facility.  The RO did not inform the appellant that it was unable to retrieve these records.  In fact, in October 2016, the appellant submitted another authorization form requesting that VA obtain records from the physician.

In addition, the Veteran's Social Security Administration (SSA) medical records included private treatment notes in which the Veteran reported that he was diagnosed with diabetes mellitus in 1981, which was the year that he was discharged from service. See, e.g., September 1991 private treatment notes.  The SSA records also indicated that he was incarcerated for a period of time following service.  An August 1991 private treatment note referenced a Department of Corrections consultation that indicated that the Veteran was in nephrotic syndrome secondary to diabetes mellitus.  An attempt should be made to retrieve these records.  

In an October 2011 private opinion, the Veteran's treating physician at the time of his death indicated that the cause of the Veteran's end stage renal disease was diabetes mellitus.  In this case, a medical opinion should be obtained regarding the Veteran's diabetes mellitus.  Specifically, the examiner should provide an opinion as to whether the Veteran's in-service complaint of lightheadedness was an early symptom or manifestation of type II diabetes mellitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4). See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Further, the record indicates that the appellant requested a hearing at the RO before a Decision Review Officer (DRO).  On multiple occasions, the appellant requested that her hearing be rescheduled because she was waiting for SSA to send the Veteran's SSA records to VA.  She also indicated that she was unable to find a ride to the most recently scheduled DRO hearing in October 2014.  In December 2014, the RO contacted the Veteran's representative and requested a waiver of the appellant's DRO hearing request in an effort to expedite certification of her case to the Board.  No response was associated with the record.  However, in a December 2014 supplemental statement of the case (SSOC), the RO noted that multiple attempts were made to schedule the DRO hearing and that the appellant did not appear.  The appellant was notified that she did not provide good cause and further efforts to reschedule the hearing were considered futile.  Absent a waiver of the hearing request, due process requires that the appellant be afforded the requested DRO hearing.

In addition, the burial benefits claim remains inextricably intertwined with the cause of death claim, and a remand is therefore required.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should schedule the appellant for a hearing before DRO, in accordance with her request.

The appellant should be notified in writing of the date, time, and location of the hearing before the DRO.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided the Veteran treatment for diabetes mellitus.  

A specific request should be made for any outstanding records from the Veteran's inpatient hospitalization at a private hospital in Belleville, Illinois, listed on the Veteran's death certificate. 

A specific request should also be made for any outstanding records pertaining to treatment at the private hospitals and private treatment by Dr. D.P., as listed on an October 2016 VA 21-4142.  The appellant should also be informed that Dr. D.P.'s office contacted the RO in March 2014 and requested a fee for the retrieval of these records.  The appellant should further be notified that she may request and submit these records, as VA does not pay fees for obtaining private treatment records.

Another specific request should be made for any Department of Corrections treatment notes, including a consultation report noting that the Veteran was in nephrotic syndrome secondary to diabetes, as noted in an August 1991 private treatment note associated with the Veteran's SSA records.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

If any records are unavailable, the claims file should be documented to reflect the unavailability of these records.

The AOJ should also obtain any outstanding and relevant VA treatment records.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a VA medical opinion as to the nature and etiology of the Veteran's diabetes mellitus prior to his death.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that laypersons are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or his surviving spouse, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's diabetes mellitus manifested in service or within one year thereafter or was otherwise causally or etiologically related to his military service, to include any symptomatology therein. 

The examiner is specifically requested to address a January 1983 service treatment note in which the Veteran complained of dizziness.  The examiner should opine as to whether the Veteran's in-service complaint of lightheadedness was a symptom or early manifestation of type II diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




